Title: The Commissioners to Bersolle, 3 May 1778
From: First Joint Commission at Paris,Adams, John
To: Bersolle, Mr.


     
     Passy, 1778 May 3. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:88. Bersolle, a merchant at Brest, was informed that his bill drawn on the Commissioners’ banker had not been paid immediately because he had drawn it without permission and had failed to submit his accounts, the implication being that they had now examined the accounts and the bill would be honored.
     A file copy or draft of 22 April (DLC: Franklin Papers) is identical but for an additional paragraph stating that the Commissioners had not yet examined Bersolle’s accounts and thus could not authorize payment. The file copy or draft was apparently not sent. See the Commissioners to James Moylan, 3 May (calendared below).
    